Citation Nr: 1501659	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  00-11 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) from June 3, 1986, to June 19, 1989, and from November 27, 1990, to October 25, 1993.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service from July 1964 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2002, a hearing was held before the undersigned Veterans Law Judge.  The transcript of the hearing has been associated with the claims folder.

In November 2010 decision, the Board granted a 70 percent disability rating from June 3, 1986 to June 19, 1989, and from November 27, 1990, to October 25, 1993, for the service-connected PTSD.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court issued a memorandum decision reversing the Board's decision and remanded the matter to grant a 100 percent evaluation for PTSD for the periods under appeal.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claims currently on appeal.


FINDINGS OF FACT

1. From June 3, 1986, to June 19, 1989, the Veteran's PTSD has been manifested by total occupational impairment. 

2. From November 27, 1990, to October 25, 1993, the Veteran's PTSD has been manifested by total occupational impairment.



CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to a 100 percent disability evaluation for PTSD, from June 3, 1986, to June 19, 1989, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).

2. The criteria for establishing entitlement to a 100 percent disability evaluation for PTSD, from November 27, 1990, to October 25, 1993, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

As the Board's decision below constitutes a complete grant of benefits, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claims.

II. The Merits of the Claim

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2014).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

Where an increase in an existing disability rating based upon established entitlement to compensation is at issue, as is the case with respect to the Veteran's PTSD claim, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A more recent decision of the Court, however, held that in determining the present level of disability for any increased evaluation claim, the Board must consider whether the rating should be "staged."  See Hart v. Mansfield, 21 Vet App 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability has exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a staged rating would be necessary.  

The General Rating Formula for Mental Disorders, including Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

In a November 2010 Board decision, a rating of 70 percent was assigned to PTSD for the period of June 3, 1986, to June 19, 1989, and from November 27, 1990, to October 25, 1993.  

The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2012, the Court issued a memorandum decision reversing the Board's decision insofar as it determined that the Veteran was not unemployable in the periods under appeal and directed that a 100 percent disability rating be awarded for these periods.  

Under applicable law, the Court has exclusive jurisdiction to review decisions of the Board, and has power to affirm, modify, or reverse a decision of the Board, or to remand the matter, as appropriate.  38 U.S.C.A. §§ 7252(a), 7261 (West 2002). 

In the present case, the record shows that the Court issued its judgment on the Veteran's appeal in April 2012.  Its decision is therefore binding on the Board, and entitlement to the 100 percent evaluation for PTSD for the periods from June 3, 1986, to June 19, 1989, and from November 27, 1990, to October 25, 1993, is granted.



ORDER

A 100 percent disability evaluation for PTSD, from June 3, 1986, to June 19, 1989, is granted, subject to the provisions governing the award of monetary benefits.

A 100 percent disability evaluation for PTSD, from November 27, 1990, to October 25, 1993, is granted, subject to the provisions governing the award of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


